Case 1:21-cv-

 

00) Jn SHE UNLIEO DIALED OLMR RCS COUh J
Jon She myOaKke OLAS Of Reandgnanys

Perot &. Jem ply, Jud gun, Sr Proprio,
Ay derd ) pd, Jamu PWT L nig /hapridintadund
ex hwlossene: RONALD L. STONE OR |

to 7/310 - Obb |
Suh Naw ob Rloutiph G Anmate unite _!

   

 

 

 

 

 

 

Vv, 1 Cd Ye.
|

UL) Cepsasmens ob GUIS ICE | (Ap peril we PY
Nama of; , Onda | y | Ane Clud a Offre)
Ld, ile ob Here senjdiMed aH
¥ Nant Orfendark, dx I (7) Chemamd bt
_Henerabee Jud ( Aural L prakd 5 Pappeve | \driol J
 (deavod aad c cou udge) |(_) No Quy 4 Lab
+ f)amnk_& Dundas , | Clumand

ona? OliAgau QQ PAAond |

* Toned, Oshurdank 4 |
lan Lubin fhe stay —

 

« TAduUAe. Qs Complaint -
na 1) 14 A Aetien unl EDL
nA’ tooltiol Dawld ded) dgeuy 403 U.d- 388

Cat) [ pecluia) dapamdante)
 Prasnh pd AeLbing | Meds fom a Oneunmsntad Ant

om Ofloll OL sempLywe dp 2 _pialieniskladai (hu:
Aare y Pk Clipe. of CoM. , od dpox /95, 1 (3 rq Lub.
1007) (net Pruidentiod )

 

 

 
AE Asg ERD Mt pe Deguing ngetA ntiler YAU. Page 2 of 24
front of. Mor BYE, cue buyped ] sp itbintalane, bn DAOpay Pauvena
[ex Axtauon: RONALD L- STONE 3RT
_ STweE, RONALD, L
"fact (Kost, Sinn, 1d) *
11310 = Obb
& bumate 1) Um? *
| trav COMP ctipaal niitiken = Meh uy ipo
* Rowe A Conkirntnent: “
P.O Pox 7154
* Addis *
Minor, bhai Caen, 4p Lensabidaranse, 11954 -O159
_* Cat County , kate, I Cecte

(AC enrieeed and pintinmerd feolral Quen
B. OgsenOan ya)

 

| Clurenant |
Us Oc PARIMEN J Ch Duden.
#1 and aK
Ud Bat Oynty tonal
¥ Unt GX C4) the *
G50 RutnuilvanuaTy Dolrued Tw)
* CW wote Adadnx) x
UJ adding torn AJL. A08BO ( Ostuc 2 Column)

MY Couey ; flake , Bap Vode
Case 1:21-cv- -00113- SHR-EB Document1 Filed 01/21/21 Page 3 of 24

 

 

«LAtmid
ra il UA. HOWL Cb Peprpsentativey
~ x 1am *

Cengar

 

« Cutiire Jou dattye

1500 Puna brand, Py, Nu?
CUM Ent Wap, Added *

Washing ten, Oe 20515 - lbbol (Oistuer Ob eee
ROA, Fcunty | Aa, Ae” Codd *

dG _fO fm

¥1)

    

| , Ostyct eh, Pmnnsylvirie
¥ CUMIN (fou Sire * J
bol Mager BAU
Wend WEE Adc) *
PALAU, LP LAAY pr Cointy Prounsyl ronda, /G/0b

POY , ) County , Jae, Yypcontl

Op moiank af
dia) Buhedu QO Prapdord
* Tam €

Tudrol Conical dnsritudion OPAL RAL | paul Co
_* Cunt fol SAL *

320 Ade Jit ru)

Mint wk Addudd *

UAAAG Lien Oc 30534 (iinet of, Columiner)

Cty, County, Man , By Cade
C :21-gv-00113-SHR-EB Document1 Filed 01/21/21 P 4 of 24
ere 3 SH U age 40
u doll * Nam * <a

 

 

 

Wardaw / Custodian
CUM nt fol SrA
Po Be Joo
_* Cw LUA dddrtsl*
Vint Anns a er Eanaypliansse, /195Y - C754

 

Citi, County, Ot, apokle«

MH dilemeny of deed

oP Wad Qypted ne PAlaclelppior , MPlaatelphic. County, Funny
hyran Coty, , County, Stati) am Panay os O04, Jurisdiotien
_phowtl fant Mimaunsl vito Abe Cty of “Pha pik, [Cemmem-
USES of Panna trtnde
#8. Un dp ab Soi. he re Burson Oh ae pili
td 6. J) Ag Orta dong ad ally UuAnour Fa
JU) 0 Qa oak Ltaiuth rhea ib ‘heap
Nant to ARE Aoruitaason her tAy Ujvutid Late) Or
dnuuca, Vithle 18 Ud0. S393) Uhuch vines Juclttal
Oilvuet cow | aude tr ow) Bieinal nad AL
— Unesnatutittonky. (Yad gy ie celine om 3/37/14)
*C, ht Ud. ‘Hoar Of, Aigpibsohatine Cermmiti a pA auctut-
tne Ok 09 May fA, “1941 Line AAU Yetd tn AR. BAL 3190,
"Pub Aaw ad 14 TA, URwh wb C8amn ATIWUIAS
bAu 18. U.d-¢.. No quo was prtsat E AAUipeul Ay
AWE NO CO, Lo Lefatt Comtuet Minh, UA DU
Ahw art Sf could ad TLE) Stim Placid aa fealla/
fee A AOUNAL tite (8. Ud.C $333; VISA Prank EyL)
Lidied. 6&9 Opet navy [S, ACT fl er Prainte Judge Ytnaid
Q. Pays PAL Aen nv eec} WI TW /93 TH) rth op Am fUL ETT Iw
Alyn ip m a Stare ( trtle 18 UX. c) AAA AL Upugnait

    
SPARE Dai rr get CL Unica fa LB nae ie «

4b i\ Aedbrial Gisticke Courr fuages Ae Ue Kee vr pny
5 Ouch Kaw and Jhwd Bark. Me nalLud Andackirmdrk Mepoctyne .
cmd are rn tig 3 Auadk, Exon tin. Gti’ AtrAinek, Lota ig

wae aint S* Oath Ob Agdurumalitr” 107 uflck Pr

pwou Ad Uph ard thw Cendtitution , £4 bY Ubing Av LpigtMnt
eta gpd: Ad Pamlip ct AUQALO to fetid O1hialy,
V Ut cid et Zant Cémaptine

 

   

| ation Yai U. ha 3333) and /8U.4-¢. aa a
datots Daas Banat ty. She Ud Qepaitnunk: Ob
Durer ond ss pudibicuary 3 WY PUMA Cy Prd’
Numdin Ape Abetion ob AAL wd ain Lenial Actecl
Aa LAW Op Aha Cimmctmrir OV) Added Oy
OND Catimg Without Com tink WU IALOALIN ancl 7 deh.
ee Into Custer AM ALytr OF a Jirttinew. ) wad
Are dt dugma te Aw <dediaL COUpatenad Ly sition eRuy.
Q bd UMA AAL Cart Ob WUnidiw Fluid, (who has,
Dud) amd Now Wandin Dents tunlty . Px todlonas si
UA) deprmed OF my MeAL(d) to ety WAAR
dunk prioanss Ob. hate. 10 Se oe, 78 Gag
10“ anndmut Moh Pte My the Con Jtututon
H AL United ake Ob “teica Lu stated, US
Setpoint CL ) Badia lad But Ms audio, Ud

 

     

   

 

 

all AAD Asan OD A __ Lndened voici the ——

| Addca Pld. COM and TAbatonink. Pp MAT We [8 u. 9
S408) (Que as /HB  C. OS v2 flat, eso) whack

_Uwad Not palJicl bro Hhis Artatues Oa Aislirn. 2 Ghout-

AEN Ob ar Uncen ttanal pertoiwer puasdnrA Av /8 U,d.c.
is yoo ( Qure AS 1948, c. bYS, ba Hat. BYb)*3 Qpiyy)

amd cents me UnidiA /B UJ.c _ 5 400/ ( June a [918 ©:
4S, bd Alot. 247) #4 fauy coal Me 0 “Aa, Wie 2
 Partucii ub guer umdti 18 U.de.Sy0a1 ( 190 7uldtins « Pitabre )
a SPEER TALES. Pogyanl H bile Qa Zea LAGE SL Atesc!
taping bo Bach “Coun Of ancletrer yynctlt 18 UA
408! * & ALY Lemp 1 Je preg duit Mqwihy ane
AB MDA er P09 Nand) ard (PU I.C, 5 408! Ang 55 Y¥/2r-
| zg. Lard in Deon 4 Lei Atta hiates po Abiding mMidterds
ONL Ba. 3190 Hillk furte Kaw 20-77 and AR Cnt
pee oye itte 18 Ub... Sra Program Matemtnt_o
A "tan Purtask Gb Prigens Ayunk AL poullh and
jug | fang GAL 18 U. dc , PICK. grit Qowll and
Sn tae Win. & d ihuch Ae
shi QUAM dna, a WAS pl bid bw peal
sale nor hat Vudng 2 At tbat Ady , DLA Gru
“guana Lid a o bnstii V1, Au mma Qs ses
Deka BL YN) kten Ltanten Lt Gm Ayppetcdacnt
pow chi) kbd pou Whack. Wad Latur natty
ad éped Unto Are Luddite Judd COW Ob Fetal:

Ande, tea Mag AAU lark 7 hacks, J lad atauth
Mw Abe * F biidog byw ay BM My Att ps stsdrn

).

\y ev I

  

  

O ALL Supad Oh x / TR
Aa! Oly ace! ch re —doowhap COLibedu ind. Dod teteiien

 

Wkprh —  Larrtid frauduslrnt bib Ue Ak
‘wad Dorward Unter Abe ALBA aril deemed Law ppeel
_Ond Credible, JAW 20e Carin Was etlmed An Dra lon
_ Dhoni (4 bIGIE O66) tro path Oabuet
COME Ap AM Oimindid. ae Conk Would Nave
Abs prauidlilink Of sacseledes Cham. —
. ps nod” HOUsony res Meng Lguued tw Abe bid
Assos po uso JS and a mt Ra hatsel Aang. eiscniy

 

     
   

| Cdr | [cpAds | Wh used An AchT10Lle
Ad Prees Cf 7 Te oY i forse
ttn Dard. Pf BALE BIGO | Pultte Haw Bo-
“idl 18 UAC. Con Qube Haw ene) P99 -
one util. Atadkh Ph AL BLA) AMG iy
AYO COU Mandate Unemohhe Jo Wt AAc sc

 
 
BE RENEE Pogument nite eles Meat ee Pa age (NE JO A0 thus
Wardin. Jah sally wae Alena d Bustos a
gp aan , onal Ly ptetu
DR ecmppur and SNL fo AL
Aner g fo" Not fe VeUdng & NOL 1 omauibiy
SUL A OR, Athen, ny dekrial ULAam f3
Vad fae Hyer Ok Ape Adm of hs Sbrtoner a.
Cori AMD Ud HOU Ob Aipititntatyes (Ménvew
Ob tAL BO*NM Con Md Vola the Anrepuatsims Chavint
Manmdatiol_ PAwewted br Aree =, 37, claude 7 of raw
Coratituthins bh Aby Unnrted LULL OF truce, WRIn 5
She AoMAnal Oh AA HOU barker me Dhow AAU &
Mawuty AUtddin Of 40%) See Who 18 Udo. 5

 

 
  

Goo] Wiad padasi O Piprste i OspuctAd, Fa Sey
OtLouLed mn to A I von Sas Lind
IBS Yoo] a “th Ahok wad ut Unt» Lp hick AAAIWE

— bund duly tmoraiy amd Whe ig ial LP editor
we Chmew, Drsok. I 535, ChLauk = and Mick F Ss 7, Clann
3 WU Vat long WA AA Guiom LOW MAY
Ane Ud Hows ob Pepruntationg “Ae sprabir 04 Kar
Hoe A 7 And Jd, HA) 3/90 AL WALL Neth
AAU) 64 Gongs villi mot pitting dw MGglir C| Mtn
| OA AaY dedddon_and SAL fount om, Jind Aer no
UAL Ab pis Ae PAM ee 19, 1947 dk Ce
“Ad journmuink YY, OLA hohe ty welyate the o
ON CAD AWUGIAd Pulte Kau) 80-772. SALE Qatitod
owed Chargw Ind Arion) ALAN Mak Ao ARYL

1909 x2dtr0l” Pimaf Cede 1 Aun AS) /946, and Antoun
HA. PX 3/98 ° A Bpryr, Meytae Ond ody Ang Hnaet
nk» Odd ow <jrthe /@ Of AR Ue | Datta Cool é,
Cbd “Cnn anu Cumnof PB RUM a The JOYA

OL Ap Riintoh 22 Zp Corin wRhe 01, APL udwcrary

m™ Apu IPL [YT (B- Kpr. 304+ H- Qowm. IPT Cont Cong,

Pyro. Dss b= HSS Dp" pbuh Wag Net “Loy ay COA aKa? OF

 

 
2 Erith aT BER ae pent An ‘nies 9619, 002400 Lrandper
gob! Ane petal COWIW Jy UL ne Cumimod Cadid prom I

U. dic. & 371 (194°) Ste Cram a Taw) Juriscyaronnd ¢ DjpytLivn

Umadtr |B u-, mE 3231 (IQUE) and ik mad Cendiet dak Wad

Not a secu y Obbe mde unc 1907 Ud cook Licome jetiral

Gumi, and Cfrar ipod DA Pamngn ws vabuck feral dirten

CRS Wi AOL! AMM) -_ od precede yy eeenitd and Akkada

2s Uno fark wm Dyck. Yoo/- 500) oh k'a Ke ”

Sf aim Jumped Uma) oye Unde Lau tLened status! (eude)

IN. EB CAA IN)

AOD, StaWLL  Cendiartonal MippLL oleticl ;

“ olaan ob 4 Junuddactien Cannak Jue Colhtorndl uy Om eT Num,
pre hana, “She erly prop Ober Ob A tune Qri Aine Odo J
Ad CDV UK A MN AsAage. he APL MUKA 5 A Cam Noh _ LU Uder/
Ho Aare aston? dec: Coritial hoirtrnr' DO Pirndion and « vhneasety
tun v VAK4a | & +. 3d oye, vty ( Terr 1999)), ° jrwd Cem-
Md ne ARAL Penile | Oh Wid eton’ "du: DA 1) on

_Piathus Junio y Oept.os, Lwlme 109 jll.dd 202 , BL.
& dd 893 (1995) WALL an Ord Gb fudg pep ead: bd dety! fm a
Ved ert /d-udg unk' duty % ” Gch 314 433d 337, Bye 462)
Ut 18 VJe , pM 1B UIC 3323! § Party - parte aloud
_Qnd Chung ) Jvadtd Tn psrasonay (faud) be dat, LOANS OUR

Viatwasay Laud PUNUe prise: J Us ALLL Me Pennsybrarssj
wet. fs 9 cowl 7 (Quam) WAU Angi. yiet! uA
Ae voit ae —* AAU Cam D4 0 AMA F aney

On LE Lakin Wpuck Ure UL APL, " mM Nardh : Arypon

Bey, UD 4336, 19S; Al Chawme Inj Nabe Of Gorn tiendd
ony A net A Comtd sie %& Uni”, Mile

Kanuaas “930 5A YBb, 489, 7, Cume ke Yrs prin wl Aaghhd

In MabtiwKk Aagids Un cv ob Low ; dik Tas,

Choes Dy pili T° $7 chau 9-33 Comryd (por) weratul

AVIV Preiion fr anerdliny Lass Saas i alts VE , PUL A, bb

Ade ConsicaTum ; S prs uy Bede sO Muukeee a Pirie HOA ¢

Aut’) preddedt Chars frouds $3458 (FP6. /907) j du phe mien
he AWM dbubyel) 1 Cin, Seaeeeenmen
’ ; “ . : Ney PT oe Uv fae A . an . uu s °)
| VI) VeAc | Vrslattim CQ Uniathark And Mitch aire Mohd

CLES QE RIDGE JUPELYY GHIA Ao 10% Venton
ARE AGU Lyrdy ner 9 Pawagh Of a Law, UL wb No Sai i
Ruse vi Harta Ceurdy JOS Ud 667, Db ob 2.0 rey (/86/); AAS
Vittorio can. muy be 26 VA ad rand U.d.v Pudtw ,424 £20
joa! (1070) (dernritiodirr PreKUMk dee Su de. SSb(O) builder
of pret): 2h amy pitta (cout) rds adiners of Ppog of

6
fibeadcacdato Ort pid 4)  Juiylet (aM Apart Cade Prd

OS Andi” korg 4 Nadir Rev, Woy Bl Ud: 149

(1908) Quictum clauk vwistacond Moy [2.1947 Qurk 2a $23

Uv a i : L/ Bice Gs f
1998 Atmebung /@Udc $323/ UM comin inaS, enria/ DW ,
Pkh Vere Cal 64 Ape Uniti! Haren Genuuttin » “SS 6

VG 10" ama ndininbl , SNR AJ Jur P0Uds LEY | patil

UE,» Td Ampysorink ; A udnapping » SArsaxe p oretiely

Pde) 1 Qn thw Obbtr vk 5 IB USC § 4oes, 34007 ,“S Y00/, 53 Y/2I-
NRG; Qvrpudon id PIdawod Gnd Aulus of he Mowat Ob Aaphtlin-
AM SS S273 Hid Piwdnry 4 AW HOA Ob Rephidentatnes

 

Oh Aw Une Mat) Vol Iv SS IsGr, S404, 3932, A962 29634

She Cy) JAR) A AP up umé AO) Op tAe Lau, aid No

Wk 04 Co ifMubI Ad, any Yaludity vwibicl Apts, Not ust on
OWI DWAY, C8 fre) MY KPA Whine”, deineg., WMawy

Vv Maauin Ud. ( Cram) 137,177 (1003, Jeet 7 Jarpord , 4
_ Hew. 393, 40/-Yoa (1097) Lhd pias V LM pyopnk, 17 Ui. J Fog,

S]O (1879) Bust Amimdnuut 03 A Comwiton ,

V. AN au u

\ a ‘ oO . Le
Diy ys DidAdunk Bat Ao OL nan ( J) AME) I) Aidhwoé J

Disa Lin Udor itn x: KAde lye ig + ApPUda® OH Ardily Ady:

#

r

1) AAW Offi; Velie of <ul pur Vopte 5 duulidetict

 

putin Addition

A

VE. Auwoy

HW Juuuddiaiiva PUA _wW

_Rwwmik ntituw and ee \dhutd Y fafpeke te
f

PIRVA Preth AALY Aad
Case 1:21-cv-00113-SHR-EB Document1 Filed 01/21/21 Page 10 of 24

jp oh |

 

Bre Yawk | Low) ($3231) AAwy ULE Ae pratt Doitrige,
Prediice COG Midionaf Dichrd Ud gow nag’ tom Leth flouted
Of, Covi Mald Prous Kha A_gupinn wad Plblint we Ordk)
it bn, he Carck MAtind. Gn Moy [A , LOT fled Ba ¢ AZ
ob 1948, WD Daum mmicuae potas) roo npse Grenier
Md fro? bohse: MPA OY IGAK iw Ary Jove oUt ob4s%o. 00
Ou cy S hat vion nreucnaid. J sh uu Athy Dihindad
Anpuiutle /Npminal damagy prrluge $150. 00 fro! Jnl Aly S Aye
nbn MANN GAL Af umd fall fidaadation "ana funvine Advil pee
Op _ # 4000 909.00 ko pump patbsdusbn sty ang PIalvesbdcy
Areuwed, ) gud aeowmile Drouimy 409/90 Ball was passe
Constitutive” Duda Aut! aS Ces fe dng Vt! $7 cha.
Pp Oumand Arak GAL Lepr losnkl, Aida, dns: CID AL + Ores -
OM cum nach (BLA Oapnrany Bite o sachiang. , LLr1e-epbttwtierwd)
Aeseithty amd gay oLtaeed MA , feel gembrdle and Jey
Ate Eisouated intr Ca Le weet Ao (ty ss) DL Ch mdse,
toguoiged yaaaed, Vu anf Verden Ud pac , (4 Snr)
Amd MiNAl : 94 OtAUWME fo rou ARI Leo A COW 64
Cam AL nx fussdduustin Aan Lauipul QUALM Epes PrLis Dtuok.
MBA, Oe ILWO dul amrage LAkkes Jurdliank £2
And  dnvpke Oot [fuk bs fa) hea Dahde AUP LALO TI
Adu JAyvank V: Cady 4, Jarngle.

 

om AAW yp day Ob away JoZ/
v

Aw Pagan yan! |
UIATKOUA POkiex

MimaldAptirk Boy suthorel
he Prope ™ ROM pep (Ex REL ROMKLD L- SPowe JR) ”

 
AR SG cy-00113-SHR-EB Document 1 Filed 01/21/21 Page 11 of 24
VEL. LLB SAE

iLob | A, Japa WS Ob Jaw
) DUuppOrk of
2a Com plaints,

 

 

f Pyrnal X. Skene Ay, pas full, Mudd Langan ard duthn-
ye LSD Le hare fw OF és BREATIONE : Ror 7 STOVE TR -W3-0
Bob do poUimnld- Milo umdAw! APL DON role Wd PLnalLEe fo
poyuy tha iw thing ptatid be! tarp Cir Corp tase
AMS to IDL eat ia fr} ty SHUM

Amd AW DUP OLi AN tL, ALA thoas ‘bah ow
a vuslakim Ob tab, Wd ff am Net Keling Apde Cyd las =
tb «da PyQres) Om tho Pkadon ) So OPEL dmepnepoet

Ase, AW paced OM Arlakeo rv ary CU a rrenann dete.
Qnd ont Nek LY ct Bias

 

 

 

 

 

FY Will Aup rPuw Bout Lipermal 06 iy useing.
Add thd WY QUp tne [opr Ty Sa dpa. bo btn i Lidg-
Dk p Ang 7 Pbvicls APY “CRA Ofer tA JALAL ay
hrangyy & addssy dorrneey arity WPL CALl Agha tia) Peis
Vou” Ms Ab wkd ond JS Ach suring, that py Prature
Ae” 424 ‘Q OVE GddgW is or kee (Ab AL CLL 4
C Dp Aa TOY | Atdult jae Aerial Sa Cy Cat Cari

Lira A Lhort pY Yd Quy, tr) Pre Prrsona
Auth pumped Aepytisadedsys

SEX REL KONA £. CWwe Je |

* Aligarh ch Klentit,

PH ave!
¥ GTR oe

=

 

 

 

 

 
Harley -G. Lappin

From: “Harley G. Lanpin® charsytapaln@usdol.gov>
Serrk Monday, July 27, 2008 3:17 PH

 

: Aflention ai Denartiment Heads, there has been a large yoRine of inmate Requests for
Adnilnistrative Remedies questioning the validity of the: Burests authority to hold or classify them —_——__—_—_——

Oo ander 4B USC e§ 4081, et seq. (1948) On tha claim that Pubhe Law 80-772 was never passed
hye” _.- op signed hi fhe prasence.ci a Qucnim of Malotity of bath Houses of Congress 25 required by
_Articta 1, § & Clause 7 of Ihe Constitrion. Although most court have, thus far, relied on Field ¥.
Clark, 143 US. 649(1892) to avold rullag on the matits of these calms, however, there have besn
‘gome which fave sated that they were not bound by the Field case, Dut those rases did notinvolva
sy Quorum: Clause challenge So-out of an abundance of caution, | contacted the Criice of Legal
> Counsel, the National Archives and the Clerk of tha House of Representatives to tear that there Is
no record of any quorum being present during the May'12, 1947 vote on the HLF. 3190 Bis in the
- House (See 53 Cong. Rec, 5049), and tha record fs not clear 23 lo whether there was any Senate
“sts on fhe H.R. 3490 Bill during any aésslon of the Oth Congress, ‘Fhera is otly ote Supreme
‘Court case thet aays in ortier for any bal to be valk! the Journals of both Houses must show that It
- was passed In ths presence of a Quorum. See United States v. Balin, Joseph & Ca, 144US.1,3
(1892); The Clerk of the House statas thal the May 42, 1947 vole wes a ‘voice vate,' but ihe
Parliamentarian of the House states that @ voice vota Is only valid when the Journas shaws that 2
“quorum Is present and that its urllawfit for the Speaker of the House to sign any enrolled bil In the
absence of a quorum, On May 12, a le a of 218 Members in the half of the House was
required lo be entered. 0a the Journal in order for the 4-4 Member 38 to 6 volte vols to be legal,
‘appears that the 1909 version of the Federal Criminal Cade hes never been repealed. Therefore,
In essence, our ofly true authority la derived from. the 1048 predecesseér to Public Law 80-772.
*AHhough adjudication of the constisionallly of congressional enactments has generally been thought
to bs ieryond the jurisdiction of iederal administrative agencies, this rufe is not mandatery,” according
to the Suprems Court inthe case of Thunder Basin Coal Co. v, Releh, 610 U.S. 200, 215 {4994},
Therefore, the Bureau under the advise of the Legal Caunsel feds that it is th the best interest of pubic
safety lo continve addressitig a4 of these Administrative Ramedy Requests by Stating that oniy the
Congress or courts can repeal or declara 4 federal statute uncenstitutohal,

Harity G. Lappin
Director, Federal Burrau of Prisons

 
Case Petey Ee Document 1 Filed 01/21/21 Page 13 of 24

is Unconstit

THE GOVERNMENT HAS NOW CONCEDE

CONSTITUTIONAL ISSUE OF THE

| INVALIDITY OF TITLE 18!

UPDATE ON TITLE 18 CLASS ACTIC
__ MOTION FOR SUMMARY

JUDGMENT FILED ON SEPTEMBER 27;

By Martin Michaelsson

A Motion for Summary Judgment
was docketed by the Court

‘of Appeals’ for the District of,
Columbia Circuit Court, request--} ‘any
_ ing immediate relief for anyoner

on the petition.

The Motion is based on the
un-refuted affidavits and proof
‘that no Constitutional passage
occurred. for Title 18, the crimi-
nal code in the goth Congress
(1947+1948). -

sine :

  
 
         
 
 

 

 

 

 

 

 

  

 

    
  
   
  

dink". aves pee wired Tle 18 was not voted on at this
a : ‘Te. = Aballandea 7 io 5 ; time.” iY pew fy
S; whether In a challenge to tis rool of "3. A letter from Karen. L.
aa te, the Validity. of Title Since. ‘the Haas, clerk of the House, dated
Title, 21, or a able government September 11, 2008) in which
Title 26, 18 18. (Pub ic Law: Viclated: the ate stated: Janet se
USE. section. LIPO). thi SV pe ated: the a thorough. examination oF |e
3231, then 80-772), the gov tale siftnee journals, } found no entry in the
the: motion an” «On journal of the House of. any May
recuuests relief ads 5 EF oo dhuatet pat 1947. vote on the H.R. 3190.
By ela en ee SL ‘ =o a i cae | |
a ce lhe aid 4A letter by Nanty Erickson
petitions.” ” aoq to, Mr Wayne |_E. - Matthews
Yet 1024 dated: March 9, | 2009 in’ which
a: 1970). Under she stated that “I asked the
amou : f 4 Genate Historian's: office to
time t ari the petition review the corfespondence you
Cont inedtately) 25. ‘enclosed, and thiey, were able to
“Ink nage to the Validity verify that no action was taken °
of Title 18! tiblic Law: 80-772), by the Senate’! on H.R. 3190

the government has now:-admit-
ted-that Public Law’ 80-772 is
unconstitutional.

These admissions: canbe
used. in the Glass. Action on: Title
18 and in’ other federal’ crimin |
CASESL HE ee pe Bie

“Th

  
   

2/23/2012: The* judge* refused
to rule on, the merits. or make
findings of fact. and conclusions
of law and* now it is on. appeal.
An opening brief, a reply. brief,
and. a, Motien. for Summary
Judgment Have been filed by
our group. The government has:
waived: argument on the issues
presented, ,

A verified request for proof
of claim’ was filed in.a separate
case on August 27, 2012 by our

roup- 18 stipulated answers
were provided, to. which the
government Waived argument
on all stipulations, thus admit-
ting: the stipulations. ‘

Included: in those admissions
were that “no quorum. éxisted.on
May 12, 1947 and June 22 and
23, 1948", renderin 18 USC

eactinn

 

     
 
   
 
  
 
    
    
 

al. ast 6
’ AF Nashvi e

_ of law related’ to thé invalidity

3731. which is the only -

:

«

%

~ ‘Crivhinal Goae
ulionall |

be valid the Journals of both
Houses must show | that it was
passed in_the presence of a
Quorum. See United States v.
Balin, Joseph & Co.,/ 144 U.S. 1,
3 (1892). The Clerk of the House
states that the May 12, 1947
vote was a ‘voice vote,’ but the
Parliamentarian of the House
states that a voice) vote is only
valid when the. Journal shows
that a quorum is ipresent, and

D THE

N
2012

never been heard-on tyhe merits;

 

 

 

 

      
     
 
 

that no Supreme Cojiirt prece- ie | feat
i - that it’s unlawful for the Speaker -
or os ioe the 9 fermineny of the House to sign any enrolled
iol lag, 1€Y ut pill in the absencé.of-a-quorum.
violating the Taw by FOsecuting On May 12, 1947, a presence
ee vdicovadmit- Of 228 Members in the hall of

the House was required to be
entered on thé Journal in order
for the 44 Member 38 to 6 voice

PIS .
vote to be legal.” |
rer come! 2. a ancer from 1ery Tanda

: 2s clerk of the House to Mr. Charles
R. Degan dated Jurie 28, 2000,
in which he states: -“Congress
was in session;on| June 1,3,4,77
12 and 14-19, 1948, however

  

ute.c ives

 

 

at pursuant to the

ton; and th t
Administrative Procedures Act

(APA), the, government .was-

 

 

 

prior to. the December 19, 1947
sine. die adjournment. . |

S. A letter; dated: | August
24, 2010 from: che Office
, of the Clerk jof the House
ville & of Representatives which stat-
yc Motley, ed; “Our office has. conducted

yi oteY research. of the: ‘House’ Journal
andi. the Congressional: Record
iv regards to"HR 3190, arid‘ the
voice vote that:.was. taken. on
May; 12, 1947. “After researching
these official proceedings of the
US House of} Representatives

 

 
 
  

  

bject matter C

 

 

211 U.S; £49)

 

THe’ Attorney. Général: was.
given:3-opportunt tes £0 respond,
ta. affidavits of. fact ‘and a
request for a certified ‘question
of Title 18. No response was
made, In USS. Vv. Kis, 658 F.2d
2b, CT a no) inte court responded to the volce vote.

Lee ee is neceeen: Luter ae be oatthi of office,
teorhake the prime Faclé oak the courts are required to follow
Id'at 536, “Moreover the thresh- the Constitution and | SUBKENE
old of relevance is a low one.” Id Coute precedent.

names of the 44 Members who

at ‘537. “The burde. is therefore

on the Respondent who must "YRIITL” has been Sef ing ig

come forward with special facts SE ecure: he Very sees in
to, support a. legally. ‘Sufficient yeats & providers to assist
SUDO Prange td at 936, yuo at eT you to deal with
38: The stipulated. answers” are court related’ matters: Our
Students are| simply the best
informed, bar none. |

now admitted.

Included in the ‘stipulated
facts the government has now
admitted are:

1. An

Fo more information
meme, Contact Martin Michaelsson:
nam @VaurRemedvisiniheLlaw.

internal
Lisrley G.

we have been unable to find the’

 

&

 

enantio The

aE eS me OT,

 

 
Case 1:21-cv-00113-SHR-EB Document 1

  

United States
of America

PROCEEDINGS

 

 

AND DEBATES OF THE 80 coNGRESS, secoND SESSION

 

 

SENATE

Monoay, Jovy 26, 1948

The Senate reassembled this day Id
lts Chamber at the Capitol, in the city

of Washington, in pursuance of the proce.

lamation of the President of the United
States of the 15th day. of July 1948,

ARTHUR VANDENBERG, President
pro tempore, called the Senate to order
at 12 o'clock noon,

Rey, Bernard Braskamip, D, D., pastor
of the Gunton- ope Memorial, Presby-
terian Church, Wasf¥neton, D, C,, offered
the following prayer:

o Thou God of ‘infallible wisdom, ‘WE
have entered upon days which are
fraught ‘with perplexing problems and
heavy responsibilities, but also with
glorious opportunities: and possibilities,

We prey that we may bheve the Inter-
Preting light and the clear aod confident

Jeading of Thy spirit In all our delibera-

tions and decisions:

May the Ideals and principles of our
blessed Lord not only stir our emotions
hut our wills, and may every lofty God-
lospired sentiment be translated Into ac-
tlon and achlevement;

‘Grant that !t may be the goal of all
our aspirations to glorify Thy great and
holy name and to build Thy kingdom of
peace ‘and good will emong men and
netions,

Hear us for the sake of the Christ.
ATE ch,

The PRESIDENT pro tempore, The
proclamation of the President reconven-
Ing the Congress will be read by the clerk,

The Chief Clerk (Edward E, Mansur,

. Ir: read the proclamation, eas follows:

‘CONVENING TEE CONGRESS BY, TES
PRESIDENT OF THE UNITED STATES oF
AMERICA—A PROCLAMATION

Whereas the public interest requires
that the Congress, of the United States
should be convened at 12 o'clock noon
on Monday, the 26th day of July 1948, to
recelve' such communication as may be
made by the Executive; .

Now, therefore, I, Harry & Truman,
President of the United States of
America, do hereby proclaim and declare
that an extraordinary occasjon requires

the Congyess of the United States to con- |

yene aft the Capitol in the city of Wash-
ington on Monday, the 26th day of July
1946, at 12 o'clock noon, of which all
persons who shall at that time be entitled
to act es Members thereof are hereby
required to take notice,

In witness whereof, I baye hereunto
set my hand and caused to be affixed the
great seal of the United States,

XCIv— 490

Done at the city of Washington this
15th day of July, in the year of our Lord
1948, and of the Independence of the
United States of America tbe one hun-
dred and seventy-third,

Hargy S, TRON,

By the President;

"GG. Marswat,

Secretary of State,

OALL OF THE ROLL

Mr. WHERRY, I suggest the absence
of a quorum,

The PRESIDENT pro tempore, The
clerk will cal] the roll,

The Chief Clerk called the roll, and the
following Senators answered to thelr
miames:

Alken. * + Hickenlooner O'Daniet
Baidwin Bi, erhoney
Barkley Hoy Pepper
Brewster Holland Reed

Brooks Jenoer Revercomb
Butler Johnson, Cola, Roberton, Va.
Byrd Johnston, &,C, Rabertson, Wo.
Calon Ecm Furscll
Capebart Ellgore Saltonstall
Cepper Evowland Smith
Connelly ¢ Langer Sparicemag
Cooper Lodge Stennis
Cordon Lucas Stewart
Bonnell MeCarthy Tet

Downey MecClellao Taylor
Eastland McParland Thomas, Okla,
Ectoo MeGrath ‘Thormas,Utab
Ellender MoMebon The

Peazel Magnuson Tobey
Pergusoo Martin Umstead
George | Maybank Vandenberg
Green MAI Meln Watkins.
Gurney Moore , Wherry

Fateh Murrey Wiley

Hawkee Myers Willems
Hayden O'Conor Young

Mr, WHERRY, T announce that the
Senator from Minnesota (Mr. Bart), the
Senator from Ohio (Mr, Enickes), the
Senator from Delaware (Mr, Bucs], the
Senator from South Dakota (Mr, Busx-
FIELD), the Sénator from Vermont [d/r,
Fuanpeas), the Senator from Oregon
(Mr. Morse), and the Senetor from Zows
(Mr, Winsow) are necessarily absent,

The Senator from New Hampshire
Cr, Baroces) {fs defdised on official
business, ?

The Senator from Idaho (Mr. Dwor-
sHax) is absent on official state business.

The Senator from New York (Mr,
Ives] 1s absent because of {ness in his

‘family.

Thé Seriator from Nevada [Mr,. Ma-
LOWE) Is absent on official tommittee
business of the Committee on Ptiblic
Works, ;

Mr, LUCAS, I announce that the
Senator from New Mexico (Mr, CHayez]
Is unayoldably detalned,

The Senator from Arkansas (Mr, Fun-
BRIGHT), the Sénetor from Nevada: (Mr,
McCarran), the Senator from Tennessee
(Mr, McKextaa); the: Senator from
Maryland (Mr, Tyoines), and the Sena-

—1

|
tor from New York (Mr, Wacnen) are
necessarily absent, |
The PRESIDENT pro tempore, Sev-
enty-elght Sen ators having answered to
thelr names, a quorura is present,
THE JOURNAL

Mr, WHERRY. | Mr. President, T ask
unanimous consent that, without read—
ing,-the Journal pf the proceedings of
the Senate for the calendar days Fri-
day, June 18, Saturday, June 19, and
Sunday, June 20, 1948, be 2pproved.

The PRESIDENT pro tempore! With-
out objection, the! order is made,

ENROLLED BILLS | AND JOINT RESOLU-
TIONS SIGNED AFTER ADJOURNMENT

, Subsequent to the adjournment of the

Senate on June 20, 1048, the,President '

pro tempore, ‘under the authority ‘of
House Concurrent Resolution 219, signed
the following enrolled bills anid joint
resolutions, which had previously been

signed by the Speaker of the House oft ;

Representatives:

6.165, An act for the rellef of ‘Doris E.
Snyder;

3.418. An ect to provide for water-pollu-
tlon-control activitles In the Public -Health
Service of the Federal S:ourlty Agency and
in the Federal Works Agency, and for-other
purposes;

5,596, An act to provide that the rates of
compensation for disabjlities Imeurred in’ ac-
tlve military. or naval service other than In a
period of war service sball be equal to 80
percent of the rates payable for.cimiar dis-
ebilities Incutred ane active service in
time of war;

&, 1243, an act to provide for the payment
of revenues from certain lends into the tribal
funds of the Confederated Tribes of the
Warm Bprings Reservation ot Oregon, end for
other purposes;

5, 1260, An act to| create a commission to
bear ond determine the cletms sfoartaln maoc-
tor carriers; - |-

8.1929, An act to’ proyide a Federal ebar-
ter for the Commodity |Credit Corporation;

S,1684. An‘act to confer jurisdiction on
the State of New York |with respect to of-
[cnses committed on poaten. Feacrvationgs
within such State; |

5.1715, An act for the relief of Arcbie
Homllton and Delbert Hamilton; |

8.17117, Ao act lor the relief of the estate
of Willlam RB, Stlgall, deceased;

6.1969, An act to amend the Philippine
Rehabilitation Act of 1946 in connection with
the training of wilpinee as provided. for In
title TIT;

8.2217, An act | eartaretie Jurisdiction
upon the Court of Clelms of the United
States to hear, determife, and teodér judg-
ment upon the joint claims of Silas Mason

Co., Inc; Paish Construction Ca. and Atkin - x

coh-Eler Co.; |

5.2242. An sct to authorize for & Ibmited
period of time the admission Into the United
States of certain European displaced parsons
for permanent residence; and for other pur-

+ poses; ; |

9253

Filed 01/21/21 Page 14 of 24

 

 
Case 1:21-cv-00113-SHR-EB Document 1 Filed 01/21/21 Page 15 of 24, (_ we

1947

Telating to crimes
cedure,

A bull similar to this Passed the House
unanimously fn the closing days of the
Severity-ninth Congress but was not
acted upon in the other body. I believe

and criminal pro-

that I should make a brief statement

explaining the method of drafting the
bl and its Scope. «

The work on this
menced under the
former Committee on Revision of the
Laws in 1944. That committee engaged
the services of the West Publishing Co,
and the Edward Thompson Co., two law-
Publishing companies that have assisted
in the preparation of the original United
States Code and every supplement and
new edition of that code. These com-
Panies have worked continuously and
closely with the Committee on Revision
of the Laws and, since the beginning of
this Congress, with the Committee on the
Judiciary, and Counsel for the commit-
In turn,’ the companies supple-
mented their regular editorial staffs by
engaging the services of & reviser who
was long familiar with the operation and
administration of these laws. In addi-
tlon they assembled an outstanding
sToup of men as an advisory committee
who labored unselfishly toward achiey-
ing the best revision of the criminal Jaws.
A number of these men—members of the
bench and bar of the country—appeared
before the Committee on the Judiciary
and testified that In their opinion this
bu! ts eminently worthy of favorable
action by the Congress. The Depart-
ment of Justice also designated a rep-
resentative of the Criminal Division to
cooperate in the preparation of this re-
vision,

Several preliminary drafts of the re-
vision were studied Most carefully, word
for word and line for line, by these var-
fous groups, culminating in the bill now
up for consideration.

At the last Congress the Committee
on the Revislon of the Laws, through {ts
chairman, appeared before a subcom-
mittee of the Judiciary Committee and.
in a number of sessions, Pointed out and
explained every change in substantive
law made by the bill which had been
reported by that committee. After full
discussion the Committee on the Judl-
Ciary unanimously endorsed the then
Pending bill, which {s similar to the bill
before us today, and that bill was passed
unanimously by the House on July 16,
1946, in the closing days of the session.
The bill had received the endorsement
of the Department of. Justice and the
Section on Criminal Law of the American
Bar Association, [I helleve that I am not
engaging in overstatement when I say
that no bill of this magnitude ever came
to the House with Such a background of
careful and painstaking Preparation and
critical appraisal by so many leaders in
this branch of the law,

So much for the method of prepara-
tion—and I want to express our appre-
ciation to the learned members of the
bench and bar who contributed so much
of their talent and time toward this
work.

Now as to the scope of the bilL

XCIII——319

revision was com-
Supervision of the

CONGRESSIONAL RECORD—HOUSE

This bill ts a restatement of the Fecl-
eral laws relating to crimes and criminal
procedure in effect on April 15, 1247.
Most of these laws are now set forth in
title 18 of the United Btates Code and
are based upon the 1909 Criminal Code—
which was the last revision of criminal
laws enacted by the Conegress—and. sub-
sequent Iaws on the subject. of course,
title 18 of the United States Code Is only
prima facie evidence of the law which {fs
contained {n numerous volumes of the
Statutes at Large, Upon the enactment
of this bill it will no longér be necessary
to have recourse to those numerous yol-
umes. All the law will be set out in one
Place and amendments in the future will
be faclilitated because of the orderly ar-
fangement of the laws within one title,

Just a year ago with the adoption of
the Federal Rules of Criminal Procedure
many statutes became obsolete Or super-
seded, but, of course, were not specif-
{cally repealed. These together with
other obsolete, superseded, redundant,
and repetitious statutes are Tepealed by
this bill, and the effect of the niles ts
clearly set forth in the revision.

The law {s restated in simple, clear,
and concise language, Many sections of
existing statutes are consolidated to fa-
cilitate finding the law. The advantages
of codes are too well known to require
any lenethy exposition on my part nt
this time.

You will find no radical changes In the
Philosophy of our criminal law in this
bill. There is no attempt made here to
coddle criminals and Wrongdoers. Nor
{s this bill a subject of partisanship. Its
predecessor which passed the House
unanimously in the Seventy-ninth Con-
eress had been reported unanimously by
the Committee on the Revision of the
Laws and had received the unanimous
endorsement of the Committee on the
Judiclary. This bill has also been re-
Ported unanimously by the Committee
on the Judiciary.

Favorable action by the House today
will constitute a big step toward an or-
derly and systematie code of Jaws and
will prove a boon to the bench and bar
and the public generally.

Mr. COLE of New York, Mr. Speaker,
I rise In opposition to the amendment
only for the purpose of Suggesting that
to some extent the gentleman's amend-
ment fs in violation of the understand-
{ng on which these bills were submitted
to the House for passage today. It was
understood that they were simply codi-
fications of existing law and undertook
to make no changes in existing law,

I understand that Probably the gen-
tleman’s amendment has considerable
merit, and I see several members of the
Committee on the Judiciary on the floor.
I certainly am not Ina Position and have
no desire to raise any criticism of pro-
cedure or objection to it, but It does
seem to be a violation of the understand-
Ing under which these bills Were sub-
mitted.

Mr. ROBSION. Mr. Speaker, will the

‘gentleman yleld?

Mr. COLE of New York. If yield.

Mr. ROBSION. I pointed out when I
made my statement with reference to the
first five bills that we considered, that

 

5049

they were purely a codification. But
there are some changes in bill (H. R.
3198), I mean, for instance, when we
iWere Considering this bill the Phillppine
Islands were a bart of the United States,
We had many laws applicable to the
Philippine Islands when she was a Part
of the United States that &re no Jonger in
force because the Philippines are no
longer a part of the United States.
Those laws we cut out.

We also found going through criminal
law with the Department of Justice, the
bar) association, and the representatives
of the Federal courts that Congress has
Passed many acts almost tdentical In
some of them the Penalty was fixed at
5 years and in others, fixed at 6 months,
We thought it wise to clarify and har-
Monize these.

_ Mr. COLE of New York. Mr. Speaker,
so long as these distinguished gentlemen
of the Judiciary Committee are satisfied
with this procedure and with thls bill, I
Shall not use the time of the House
further.

the gentleman yield?
. Mr. COLE of New York.
gentleman from Michigan.
| Mr. MT - Mr. Speaker, I hold
in my hand a copy of the committee re-
Port) which I wish the Members would
look | at carefully. Where there is any
indication of change every one of these
Guestions fs fully explained in the re-
Port.’ If we start to amend now we are
lable to get inta trouble.. I favor the
bill Suggested by the gentleman from
Pennsylvania but I hope it will not be
interjected here because {t wil] upset the
procedure which must be followed if we
ever hope to accomplish this purpose.

\Mr. COLE! of New York. Is the
amendment offered by the gentleman
from Pennsylvania in the report accom-
Panying this bill to which he has re-
ferred?

Mr! MICHENER. No: {t js not,

The SPEAKER. The question fs on
the amendment offered by the gentleman
from Pennsylvania (Mr. Waiter], .

The question was taken; and the
Speaker being in doubt, the House
divided, and there Wwereé—ayes 38, noes 6.

So the amendment was agreed to.

The bill was ordered to be engrossed
and read a third time, was read the third
time, and passed, and a Motion to recon-
sider was laid on the table.

| | EXTENSION oF REMARKS

| ; .

Mr. /STEVENSON asked and was given
permission to extend his remarks In the
Appendix of the Recorp and Include a
report to his constituents. :
REVISION OF TITLE 28, UNTTED STATES

| CODE

The| Clerk called the bill (H. R. 3214)
to revise, codify, and enact into law title

States Code entitled

Mr. Speaker, will
Iyleld to the

28 of |the United
“Judicial Code and Judiciary.” 1
The'SPEAKER. Is there objectlon to
the present consideration of the bill?
Mr. CURTIS, Mr, Speaker, reserving
the right to object, this bill H. R. 3214
deals with the judiciary and Judicial
procedure and I wish to call attention
merely to one part of it, That is the part

fA pp. 1
i 14 goa
Case 1:21-cv-00113-SHR-EB Document1 Filed 01/21/21, Page \9

8392

or @ lesser amount of excessive prefits
than that determined against him. The
proceeding was declared to be a trial de
novo, They are heard and decided, as in
tax cases, on the issues drawn and plead-
ed by the pleadings filed,

The above history clearly indicates
that Congress created a court and made
if quite obvious that the creation of a
court was intended.

Mr. KEATING. Mr. Speaker, this bill
so forcefully presented by the distin-
guished gentleman from Kentucky (Mr.
Rossion), who has labored extensively
and ably in the field of codification of
the Jaws, deserves the support of this
body.

The most important change in exist-
ing law is to make the Tax Court a
judicial rather than an administrative
body. The hearings before the Commit-
tee on the Judiciary, especially the testi-
mony of the present presiding judge of
the court, convince me beyond a doubt
that this change should be made.

I am happy that the committee has
accepted an amendment at the end of
section 2560 to provide as follows:

No qualified person shall be denied ad-
mission before such court because of his
failure to be a member of 80Y profession or
calling, °

Considerable doubt has been ralsed
that the conversion of this body to a
court of record might prevent practice
before it by anyone other then a mem-
ber of the bar. As a lawyer, I would be
the last to contend that = legal training
is not highly desirable for a practitioner
. before the Tax Court. In all fairness,
however, we must recognize that the liti-
gation which comes before that court
is often of a peculiarly technical char-
acter which circumstances may dictate
can best be presented by a certified ac-
countant, or in part by a lawyer and in
Part by one skilled in figures. To compel
membership in the bar is a condition
precedent to practice in this court would
be a departure from precedent which I
do not feel prepared to take.

In many of these Important cases It
{s desirable and in the Interests of the
litigant for lawyers and accountants to
associate in the prosecution of the case.
It would be a mistake, in my judgment,
for Congress to interfere with this prac-
tice. The situation regarding this court
seems to be quite different from other
judicial bodies in this respect. To de-
Prive accountants by legislative enact-
ment of the right to practice before the
Tax Court after it becomes a judicial
body, while perhaps advantageous to law-

yers, would deprive qualified nonlawyers °

of a valuable right without a showing of
correlative advantage to the litigants,
who in good conscience should be ‘the
object of our chief concern In the con-
sideration of this legislation.

I urge support of this amendment and

this bill.
The SPEAKER, The question ts on

suspending the rules and Passing the -

bill.

The question was taken; and on a di-
vision (demanded by Mr. Dice.) there
Were ayes 91, noes 12.

Mr. DINGELL. Mr. Speaker, I object
to the vote on the ground that a quorum

CONGRESSIONAL RECORD—HOUSE

is not present and make the point of
order that a quorum fs not present.

The SPEAKER, Ob

is not present.
The Doorkeeper will close the doors,
the Sergeant at Arms will notify absent
Members, and the Clerk will call the roll,
The question was taken; and there

Wwere—yeas 342, na

follows:

Abernethy
Albert
Allen, Callr,
Allen, D1.
Allen, La,
Almond
Andersen,
HH. Carl
Andresen,
August H.
Andrews, Ala.
Angell
Arnold
Auchinc!ors
Bakewell
Banta
Barrett
Bates, Ky.
Battle

Chadwick
Chapman
Chelf

- Chenoweth

Chiperfleld
Church
Clason
Clements
Clevenger
Clippinger
Coffin

Cole, Kans.
lmer
Comba
Cooley
Carbett
Cotton
Cox
Cravens
Crawford
Crosser
Crow

Cunningham ,
Curtls ‘

[Roll No, 100]
YEAS—342

Dondero
Donohue
Dorn
Drewry
Eujott

Ellis
Ellsworth
Elsaesser
Engel, aifich,
Engle, Callf,
Evins

Pallon
Felghan
Fenton
Fernandez
Fisher
Flannagan
Fletcher
Fogarty
Foote
Fulton
Gallagher
Gamble
Gary
Gathings
Gavin
Gillette
Gilie

Hess
Hill

Hinshaw
Hobbs

Hoeven
Hoffman
Holifield
Holmes

Horan

Howell

Huber
Jackson, Callf,
Jackson, Wash.
Jarman

Javits
Jenkins, Ohio

| Jenkins, Pa

Jennings
Jensen
Johnson, Callf.
Johnson, Ml,
Jobneon, Ind.
Johnson, Tex.
Jonkman

Judd

Earsten, Mo,

. Kearney

Kearns
Keating
Eeefe
Eefauver

.Eennedy

viously a quorum

Ys 23, not voting 65, as

Keogh
Kersten, Wis.
Elllday
Elrwan
Klein
Eunkel
Landls
Lane
Lercade
Latham

Lea
LeCompte
LeFevre
Lemke
Lewis
Lodge

Love

Lucas

Lusk

Lyle
McConnell
McCormack
McCowen
McDonough
McDowell
McGarvey
McGregor
McMahon
McMillan, S.C.
McMillen, 01,
Macy
Madden
jisahon
Maloney
Manasco

Mancfie'd,
Mont,
Marcantonio
Martin, Iowa
Mathews
Meade. Md.
Mermw
Meyer
Lchener
Miller, Calif,
Miller, Conn.

* MNer, Md.

Miller, Nebr.
Mills
Monroney
Morgan
Mortis
Morrison
Morton
Muhlenberg
Mundt
Murdock
Murray, Tenn.
Murray, Ws.
Nixon

Nodar
Norblad
Norrell
O'Brien
O'Hara
O'Konski
O'Toole
Pace

Passman
Patman
Patterson
Peterson
Philips, Tenn,
Pickett
Ploeser
Poage
Potts
Poulson
Preston
Price, Fla.
Price, M1,
Priest
Rabin
Rains
Ramey
Rankin
Rayflel
Redden
Reed, OL

Rees |

‘Scott, Hardle

 
 

JULY 7

Thomas, Tex,
Thomason
Tibbett
Tollefson
Towe
Trimble
Twyman
Vall

Van Zandt
Vureel!
Walter
Welchel
Wheeler
Whitten

Philups, Callf.
Reed, N.Y.
Wigglesworth

MacKinnon
Mansfield, Tex.
Meade, Ey.
Mitchell
Norton
Peden
Prelfer
PH!lbin
Plumley
Powell
Rayburn
Scrivner

Smith, Ohio
Taylor
Vinson
Vorys
Wadsworth
Welch

Reeves Bcott,
Rich | Hugh D., Jr.
Richards Seely-Brown
Riehiman Sikes
Riley | Skimpson, [1).
Rivers SLmpson, Pa.
Rizley, Smathers
Robertson Smith, Kans.
Robsion Smith, Malne
Rockwell Smith, Va.
Rogers, Fla. Smith, Wis.
Rogers, Mass. Snyder
Rohrbough Somers
Rooney Speoce
Ross | Springer
Russell Stanley
Sabath Stefan
Sadlak Stevenson
Sadowskl Stigler
St. George Stockman
Sanborn Stratton
Sarbacher Sundstrom
Sasscer| Taber
Schwabe,Mo. Talle
Schwabe, Olja. Teague
Scoblick Thomas, N. J,

| | |NAYS—23
Anderson, Callf, Folger
Byrnes, Wis. Forand
Camp | Gearhart
Cannon | Grant, Ind.
Cooper | Hull
Dingell | Jenison
Doughton Kean
Eberharter Eling

| | NOT, VOTING—65

Andrews,.N.Y¥. G!fford
Arends Gregory
Barden Gross
Bates, Mass Hall,
Bender | Edwin Arthur
Bennett, Mich, Hart
Bland | Hartley
Bloom | Hibert
Bolton | Hendricks
Butler Hope
Clerk | Johnson, Orle.
Cole, Mo Jones. Ala.
Cole, N. ¥ Jones, N.C.
Coudert | Jones, Ohio
Courtpey | Jones, Wash.
Daweon, QL Eee!
Douglas | Eelley
Durham | Eerr
Eaton Eijlburn
Elston) Lanham
FeLows | Lestnsk!
Fuller Mack

So (two-thirds havin
thereof) [the rules wer
the bill was passed.

The Clerk announced

pairs: |

West -

& voted in favor
€ suspended and

the following

Additional general pairs:

*RREEEEE

The result of the vote

as above recorded.

The doors were opened.

. Arends with Mr. Sheppard.

Bates of Massachusetts with Mr. Bloom.
Hope with Mr.' Courtney,

Hartley with Mr. Gregory.

- Jones of Washington with Mr. Hébert.
Gifford with Mr. West.
- Mitchell with Mr, Jones of North Caro-

. Eaton with Mr! Vinson.

Mack) with Mr. Hendricks,
. Shafer with Mr! Kee. ©
Jones of Ohio with Mr. Kerr,

Was announced

A motion to reconsider was laid on the

table.

Mr. ROBSION. Mr. Speaker, I ask
unanimous consent that
the bill in the Recorp be

but that the amendmen
The SPEAKER, Is th
the request of the

tucky?

| 1a

the printing of
dispensed with
ts be printed.

S there objection to
gentleman from Ken-

There was no objection.

wae
Case 1:21-cv-00113-SHR-EB Document1 Filed 01/21/21 Page 1fotz4

   

A hh

* fPUBLIC LAWZZ2)
[CHAPTER 6457)

1 H.R. 3100

 

 

ee ——

 

1 Gightigh Gongrass of thy Wnilqd: Statgs af Dmgriar
3 At the fecond gesslon

 

5 ' Begun and held at the City of Washington on Tuesday, the sith
2 day of January, one thousand nine hundred and fovtty-cight

 

 

 

AN ACT |

To revise, codify, and enact into positive law, Title 1B of the United
States Code, entitled “Crimes and Criminal Progadure”

 

 

 

     

 
  

ees

. 41. Extortion and threata..--...

  
 
 
 
 
  
  
  
  
 
  
 
 
 
  
  
  
 
 

43, Faloe personatton_.---------
45, Forelgn relatlona__.--------
47, Fraud and folee atntemeote..
49, Fugitives from juatice .
51. Homlelde .------------------- 9-22 0r on-set
51. [ndlaog -.-.---
30, Kidnaplog —.---
57, Labor ...------
59. Liquor trafllc.
G1, Lotterlea _----
3. Mall fraud

 

 

 

03. Malicious mischlef..-
QT. Miltary and Navy--------------------------------->
09. Natlonallty and citleeoship-

  
  

 

| \
I
| ‘ = ! 1
i) Be it enacted by the Senate and House of Representatives of the
| United States of America in Congress assembled, That Title 18 of the |
| United States Code, entitled “Crimes and Criminal Procedurs” , ia \
hereby revised, codified, and enacted into positive law, and may be |
| cited as 'Title 18, U.S. C.,§ ——", 03 follows: | | \
| TITLE 16—CRIMES AND CRIMINAL PROCEDURE) ‘ | | :
! Part Bec. r
I {. Cemmm......--------------------------- il Li
| I, Camtrac Vaocepunm....-------------- 3001 i
' ILL. Petsona ano [‘ntgonena..-------------- 4001 \ i
| LV. Connection or Youtarur Orrenoma 5001 | !
i Pant [—Cotre | ia
i Chapter : Sec. | t
“4. General provialons_...-----------------------+--+------- 1 ts
3. Animals, birda.and fab 41 Vi
. 6 Araotiwestscwssncnieweeoeeencerecsscc sees 81 I
: 7) Aesntlt ssestesaccussnawccresssees- eer 11L \.
‘ @, Bankruptcy -----.- 151 |
: 11. Bribery aod pratt. aig 201 i
| 18. Civil rightenso1-------sae---------eee nee tdeeee n-ne _  24t :
pe 15. Claima and serviceo lo mattera affecting government... 281 i
11. Colon and currency.-----------------------------0+ce cc rrget prt a1 |
10: Counplracy .-----------------------een enn nner rr Fer ne aTL | '
21, Contempts conatituting crimen...~-------0------2- 2 on renter en 401
@). Contracts .-----------------------------+------ 431
25. Gounterfelting and Corgery----.------+4---- ---- 471
91, Cuotomao -.--.------------------------0 20-222 tenner ene S41
20. Blectlong and political activities. .---...-- 501 |
41. Embezzlement and theft_-.------~------------------+------ -- G&L :
33, Emblems, (oaignia, ood oamed.---~-~----00--------- 25-902" -- TOL
35, Escape and regcue...---.~------------------90rccte n= - SL
47, Eaplonage and cevaorehip__..-------------------------94e0rgrcsaet TOL , I
aie 30, Exploalves and combuatibles...--------.------------- 6-42 -sgennnoo BSL
Case 1:21-cv-00113-SHR-EB

 

      
         
    

 

Document 1 Filed 01/21/21, Page

 

 

 

 

 

 

 

 

 

|
H. R. 3190—240 | |
|
| |
Gtatutea at Largs Ua. Code |
Data Oba: Vek |
p- ol- ‘
ler Bectloa ina Pare Title postion
H nH 18 a
H 110 4 a
mr it a a
Hi 17h, 178 i“ TH, TH, Mab
H a 14 404
H ae Fc | ai7e
i 285, 144 M4 i 412
H HH i i 45
BH a8 1 HATE
H Wi ty m4
i 471, i Ths
M4 O10, 471 18 +a
MM wl! a7
i O07, Od it} i CAL, 718,
2 710, Tzdo, 13k
H 15 n
17 18
767, 17a i a
uni. al 4
5 101 i
low is wai i
Joss, 1080 1a] 876, b76q-676d
Lie a) 10da
1163-1108 1 7 (ab). 0,
1301-1704 19 [idl 14 gots LIT
(200, tat wo] 101, 14-108
“po 18 ui
382 18 That
1H, 244 1 Tita, Teh
a8 i 17a (d)

EqSZSRE

SEIEERE

 

¥E
SEEEESEERSSSEREESION EREESHE KEREEE KLKEKRSTS IETIT FF

 

 

 

 

 

im

no

m

ma |.

wr

ur |. 60 474, 625
tot ta

mu |. «0 ma
we *) 1,064
Ry}. at “a
TE |. a

wt 81 4
130 al 18a

 

 

 

 

Dole, 161 cole
aL

RAIL
we

1, oad

 

 

att
THb-1
4
al

 

4 First prorlss, bert Abt a-asahe- elem ao
= Firat vies, oal 7

“AS nd by hot, Ape. "at ote Epa, 4 Be, 14,
 Remed provins. ent. 2

10 waitiea,

se pracrapen only, of bla sectloa of title 41 of the! United Slates Cede,

Ao atl. tulena exnsadting ection 42 of Act, Fuly % 1007, ob, BIT, title [V, vo Beat 31, on.

  
 

Vw oe
Speaker of the House of

2S ITUG = Bd Ton L>

President of tha Senate pre tampore.

 

|
|

of 24

ae
21-cv-00113-SHR-EB Document1 Filed 01/21/21 Page 19 of 24

Case 1

yy PN

 

 

 

 

 

 

 

 

 

 

 

“uot jO 23tg

 

 

 

 

S390) tO

 

 

 

 

900

penunvop—("‘ssas dz “ONOD HL08) AVI OITaNd O.LNI GILOVNI STIG JO AUYOLSIH

a st . anges]
(r907 5) sdioy 20ntyw 2q1 Jo A[quasse pruontu
Ee fol | ko sun | zpounf [reg oon | o76L | pte, | test | OfTz fe eonf fz aunf | sy asvo of’ or eef) | 9t0S «UH | 8P6 Te sue puoi purg soe; sZOqINe OF]
oO . “SUTIIIOA JE AA UEDISU “yeraeds
st TL | eT conf [gp eunf fessor sunf | #ozg | Sére | cect | 9TeT Pet anf feos py unl uly VA |occcccptcuel | 796 "YH | JO SMopim ure3s29 307 suotsU urpiagig
eI *pJEny IseO7) 2Y) Yt WtAjog
2 19d | oz sump |e zp sanl | pet ‘zt Ae | tHEL | SSOS | vest | wOZ fT treet Parser tz -sady | oar | a [ces Coe | 6Cz “UH | 2snoyaySry ay2 Jo uolnepiosuo> 7 naa
“WAS 4g
ze EiIquinpos jo 1912181q] ay UI Zurpying 23394ey
O9L | Fz aunf fs gpeenf ess" sgt ounf | tzg | dros | bIor fo “TE aunf possesses | ag poset 67 dey} got 5 +E] -ut_ooeds. uyeai93_yo_asva]—szyioya at OL
pases eee pee a sors eb C109 “HY “H
6S< | ez eonf [ss opaunf [-****-graunf{ | te9¢ | eves | sort | Tee PTE AEW dew | asy sy fcc tr dew | Ssoz gy gb6y Jo say 29tat9g 94 1999]9¢5
“201AI9S IYNIUITIS pur [euors
__|_-s2joad_ur_suortsod_uiei339_ystjqrisa_o2_
a a a = 7 — - a i i: ia asuajaq jo 43233399 put ‘22704 Iry ‘AAEN
ce im epueets. UY — JO __sa12813999¢ -azZ10YINe - 01 — pur —
SF a awit ‘Aurry —jO.-s9138393995 -371 P
3 “OS<-} et -aunf for paunf jess gt aunf | gézg | hére | BOPT | 9OET ve og dep pt Theunf |] sy sDod Study | sosz "g | Aavazazag 220g ary yo uoratsod aya a lohd oL
1 aay vonrsusdqo;
pil Lb99 "WH “1I4IO A, JOgIz_] pur s cowss0ysF 007]
> Q$2 | et coef [pe sepa [teste eunf | zogo | gece 3| Stet | s60t po” ct dew forest oun | waar qra wae Pega ie “S| 242 s9pun ayqeArd siysusq ureisa3 ast233uI OT
*syoigedsur yor 1alyO O] sprosjres
yy 95 | HT vont [ests zpeunf f.cts gt eunt | pz6c | bS6g | acct | pect ott t paunf ps epaunf | oar}. oar fot oz 424 | Z61Z S$ | wo sassed 32,) jo ean 0 Jo} spaced OL
9LT “S) ‘ “Hoe SFe T
a Sc | bo oun | zp oun [ess sg aunt | peee. | Stee. | och. =| BSTz focbor ‘2 Ain [ss zounf | ava |-.oar fo: Lt lt an UH | pesusdy jo aanaiisuy peuoweN & Joy Jurpraoig
“SUTIPUT antst
= Mer . coe say [1] -421YD put Mxz20y>5 24) Wo put] jesJouTaT
#SL vz sont pr dep [ost tpt eunf | oszo «| brtg | oozr | aoet [ccc cor dew "te dew VU vetesecrady | Cog say ‘[’g | wress29 yo astysand soy a9tsu02 Apazz of
€S$4 | Pe eanf foersspaunf frees s sg aunf) tots | cLoc | te9r | stiz [oc pl sunf [-+" "+z aun doy ity heeseerrounf | Tilo YH Pt 6 bt Joy suonzidoidde Lazy
aunt |ierrss tenes epi Par ete seine ‘taney AEN SG
2 SL | be uot BT aunf 9T sunf | sceg | Gabe | O9ZT | SStz Lt anf frre gaunf | sy esy fst few | g699 uc | 242 02 sourdiry jo uorsstwpe 02 sanzpsy
“EMO] JO 21tIG Jy) UOdN IIeYIA sutIAIDA
= SL | et aunt [ot oz gunf jeter g Acp | tr6d 6615 sest CELT sr 'sopaunf psp udy fad ea [or ae ady | 819 “YH | s2u1OJ sag 320 3240 UONDIpsIni Jurseayn07
~ *“JIZTTIIF] yo 2INIIEPNUEWL UT posn 4 1 >uoIs
Z OSL | be Gaf [sp aunf fs spe qay | acres | orst | 6ztt | Stet fost cady foes (TPs | ug wa [ot beqeg | S2tS MH | Pw] we2{0Nq Jo apna jo Asaua 2243 ee oe
"s13N po.
a a PIPULIqsIW JO poITIII[Npe JO anos sz1
= 6rL | et sanf St sanf |" cruel | etze | ret (ctl | Los veessgecady [scree 's 4inf | Oat Dap | cket ‘tél | tZob ow H | 04am 09 22 3naq pur poog 2q3 pu=arr oO,
tItestr
Zz yeaidog3 pur Joly) 30] DOII220009 sonAies
> jo uorndumnsaid © ystiqras2 03 ‘y] put ] “sid
= «shh | be Sunfly zp aun | ze6t tz Ain | #z6L | 6o96 | 9ES1 | BOB corres sr sunt leper 'g Ainf | guy vA |'ck6t‘atunf | oeee WH | ‘Ce) 1 ON uoNtndoy surszi94 pusme of
2a “asou0g [euoneN Adusepy 241 jo Arena
A Dues sured ay] UTM sme] Sulu r33"35
x) dbl | oe oom zp unl fcpet ‘te Ain | pred | 9656 | d6St | TI6 Prt unt | cest ‘er inf] wi Id | Ch6L'tcveW | £987 “UH | P22uq 22pun suoes0] Furor Surarag
4 . ‘oITY O1Jang ut suas y
5 ol | az son pe dep foot gt oof | p6z7o | beeR | 6ezT | BOTT PO TT Aew pont | oye Ta [or cstady | sosz "| [@49pay jo soiturpsoay jo Aseyes arezz301 OF
-Avouwstisa3 jo Aitpiqrsstwpr 03 3ar
7, : ‘ EMOTE 28) ; Z : S91 JO ANGST :
5 See | bt anf | LST ‘gt cunt gounf ofod | SShe | ttz | sett | dbo ‘et Aew yt count] 3q 30) oO LbGT ‘zr ew | 99zt *g | -t]94 ‘poz rrquinjo> jo 191s1qg Forpuswy
3 ‘Japunsj2yi Pataa] S3X8] 01 agodsa3 Yalta
IY Jounsuy suawAojdwaugq prospiey
. (t8lz °s) JY) pur ‘saIMUUE UIEIIID Jst2I9UI OI f CGT
¢ 3 wine seeeeese sant) cece loces | ercr | bere [toe ee: eae ae tia we ee zs q its * z
trl Z zon TI-2unf g2unf |] Cc6d | OChL | FLST | FSIZ 6 aunt tual) Wd ed Tunf]) 9949 “YH | JO IY AuIWIMIZY proupiey 241 puswe of
“ON ES 3rgsg 2s00L] situs 200 sltusg 2snoy] stusg =mnoH aI Eusg ano
oan
wai cau nig: | “SRG 2PIL
3d US5T' jo plo .
AT] OTIqGNg oessed jo 214q -29y [tuorss217 | “on yoda y payodas 24g sFutsray

App. 5
21-cv-00113-SHR-EB Document1 Filed 01/21/21 Page 20 of 24

Case 1

NGRESSIONAL RECORD—DAILY DIGES

D557

,
2

O
R

C

1948

162

“
o
~

z

aS
eR

Ted

EF 2

RE OR

ERE ER

Téé

69L
89L
fol
992

Sod

9d

 

oT

97
9T

92
St

St

St
st

St
St
St
Sz
sz
ST
Sz
8Z
SZ
Sz
St
4

St

bz
Pz

FT

> tay

oon

aunf
sunt

sunt

ounf”

2ont

aunt

aon

aunt
sont

aunt
aunt
aunt
aunt
unt
unl
aunt
aunt
aunt
2anf
aunt

aunf
aunf
unl
son
aunf

aunt

aunt

"ete sor sunt

‘ttt! op sunf
“or 6r aunt

“or sunt

CER

reer:
reeeerer

 

“ST 2onf

sunt
Ary

“Bt
oT

‘ZT sunt

 

“TT sant

‘TI sunt

" "gr sunt

sunf’

or
“ST 2onf'

‘TT ounf
“rr aunf

“TI sunt’

“st ounf

.

“cesT sonf

“"" 77 sunt

“6T ounf
Ene ae sunt
“Tes eT sunt
SRST aunt

Shenton ey aunt

 

settee aunt

2
ease ae ‘idy

Ss 6 T tee
“LEGT ‘pT dey
"gq sunf

“gT un

 

“at Ae
“* 9] aun!

"8 sunt

"at dey
Hees egy “qag

“et fey
“et dtp
"**9 unf
“' +g aunf
"OT sunf
“op aunt
“97 conf
ce
“*Lb6T "L Ayn
“LOGT ‘ZT dey
tee aT heyy

 

 

‘*g aunf
“th er unl

oe ac oT aunf’

“OT aunt
“*Z aun

 

 

eT dew

SS23

TOLL
9506

£692
Taco

gezh
pS06

cTi8
(TLa

£C6L
976L
Sh6L
S28
9694
zRL9
St6d
5169
ore
TTd8
T7d8

 

Ot6L
9608
8229
Ltdp

B98

6t78

 

br6L

Prob

oc
6LUS

ctse
LS68

9665
TSP

ose

T109
TLLI

8009
Loo9
STkL

Isez
86r8
rag
76re
geel
T6te
abos
O6tl
tw76
b6bs
68be
1S69

O109

S66

bEbT_

 

POLT

~€6FI—
OLLT

SUPT
fPOT
69LT

cHoT

ToT”
ool

Sct
PRST
OIST
O9L1
SFT.
BIFL
TRS
O56
6SS1

OZ9T
€z9T

 

O9ST

SB9I

{89T
{921

Lu71

 

COs

PET

098
TBE

OPT

L6tZ

8LaT
BrIZ

atéT

19ST

OTT
e761
€Z6T
T9TZ
tL6I
9STT
Olzz
{9tz
bSRT
BOt

Ot

8681

Lloz

607
LStz
SLIZ

WPéT

tog

“rr cone

petits sun

“'6r sunt

 

 

Lt At

Te sey
es" 6, aunt

“her sunt

omer oun’

Teese uidy

 

“<6 sunf
“sg sun

snore Sunil!

"eT sunt

“eseeso sunt

 

“rE aunt

 

Site aunt

"eT aunt

Some ep ¢1 2unf
st CT jun[

er Kany

“ry une

Utttttt7 sunt”

 

“wr sun

 

ceeette aidy

“Le6T ‘OT Ain
“LPGT hI Avy

ie ee “gLounf_

Tr dep

 

“LE6I Sz cady

“LP6T ‘brady

 

"eT aunf

“0 dew
“Cp unt

“Ty dep

vy digky
br qay

 

 

“"" Tp dun
§ dunt
"7 aunt

TI Aya

“og dey

sv SV
“VIET ] Tear
wpwyl YH
—Ad-——|—¥H—
241 | AWW
I | JWW
saiy | UY
$20d | $90d
* pa’ pa
dy .ddy
Ad1 | Dal
pal pay
pat pol
Ui Vd
Sv Sv
Vu ‘Id
Sv sv
pay «Pa
pot pal
po’ pot
pal’ pol
oa pof
Tere T alan
§d0d | sd0d
Y Vi
a Vv wy
Dat} Dar
VI ‘Id

 

Oe rep

“LET'S ad
““Lb6L “9 At

tee oe cada
: "08 “424

“LET ‘OL 22q
TOPS oun

VES ete uady

"ever ‘a Aine
“LRG ‘ST “at
“LPGL ‘pT ‘uel
er uel

sige eng
“er how
O66? ae
a ne ‘It
“Lb6L St cady

‘POL ‘pz ady

 

 

Uae sep

 

6f09 “YH

git? W'H
OST sy fH

—l6$%7 -—_—-—" ara
ae "Sqny3 aysed 09 Furduojaq saysek 03 funrpay

9BIT

cSer :
St69 Yl

£679

od

ones
bess

ed

PITP ‘H
99LT ‘H
H

(6t 's)
66

Had ew

S

L6z S2y [HY

C1sd9 “UH
OLLZ ‘Ss
SL9T ‘S
(L065 “WH
[OPz ‘S$
(9609 “wc
Ub@T §.

UH

PIzZe
O6I€ YH
tik9 “Ace
(Sut ‘s)
659b UE
Chb soy [Hy
(Obéz *5)
99 "cH
(6987 “5)
7299 MH
Ul9 WH
CLrSt *g)
HILO “YUH
N65 UE

\9

oe
a

xc

‘sBurszoy pasug,

"]R12U27 Jo 2per ay2 ur 12910 au0 jo
a2s04 dry iengoy pur Away sejnFoy ays
ypea ur uswaurodde ausuewied guizuoyiny

‘sumaisds sarod
pure vores s21 30 vonrisdo snonun
“009 242 JJUssE O1 VOREWe[27y Jo neaing
a2 40; puny “A3u23u3u12~ UF azlOYyIne of
‘MNp2201g BNO F,uOUUL>
jo Zarpurq poe Sunuud aya Suruoyiny
“Aendnsgy wo} seZjay
} O1seAJ9.4)—3s0(—ud5)-J0-3n3e36-JO-a9ueIda22y—
“UOT EItAEU Oo} spre
uledureur ol paenry isto si Surzoyiny
“'""b6T Joy suontrdoadde Aauaiayap puor2g
“FIAIYD
“TV JFUOIIEN 2Y2 JO Isss92UF 242 UT aUZuI
"9SINGSIP JOJ F[qupreax aq P]EYs astarysuy
aya Aq peas $92] uyraso9 1eys Furpraosg
. “drysuazia13 307 vornad 03 san
“F123 O6E JO 39y AatpruoteN aq2 posue of
“6FSI 30) suontiidosdde suosizunj [lars-Auy
744295 YITEIH GN 243 jo stored
-oaddr wou; sana ipuzdxs urei39 Surzioyiny
‘fino7
S228Ig peafuy) ut waasds uoraeqoad 03 aat3tj2y
*s10N109
S22FI p23tUf] 213 wt ssounl yo Aed 03 aannejay
i “ag
01 volt Uasaid 30) 4aeg uyol ssopowwo>
JO 2nI"35 JO] CoO'Og$ O32 wins aya Fursrai5uy
“siuawi2Aosduit 10.13403-pooy pur
70qJeY PUE 33413 Jo 3FazyD UI s25uU;Fuy jo
JPIND 242 OF dueasisse 3179 JO YuEI aga Fuixry
) PPE 19g Jo IV IuKsZIQ aya puswe oy
‘22305 my
PU? UNA sonasnf Aseanrus 30y apraoad uy

*suasiad poasrjdsip jo OOIsstulpe Sz1OYyINE OL
.Aszistpnf’ pur p05, [tISpof,, paynus
‘2POD F22EIg pau) 23 jo gz 2p1L Apipos oy

1 SANp2201g [EUIUTIIT pux SUT) payz1aua
POD Sag partur) 3y2 Jo gL 2317 Appoo OL
+ WIPIsAg 247, paypznua

 

*2POD saitag pag sy) Jo ¢ 2]21, 4jipos oy
‘Aanswony Aq
puenogzu sisesuad pro u1e1329 Surwsyuo7
“20UTIy
WO1j SUONIpuOD UieIz399 Japun jusuidinbs
Prospies uteq29 yo Xs1ua aag7 azioyine ny
“BP6T 'T
‘ady 02 sossd posnas S1UTIINUUE Jo sasnods
Suratains uresa3 10} saninuur apraoid of
“SIFIg JO $311¥I9399¢ UTACIESY |Fuon
“IPPE Owl Jo suzs93 dya se3d { 10} pusixs ol
"'6P6U 40) suonvridoidde Asearprus [tuoney
“Suoz 31a parya 342 UF Oyen
JO 3381g 242 jo uOQIod UiEiz29 £ Yared
ol SANE [Sa iy ature PlEpurig aa puswe OL
“WUD pur ey 'yaeg Aur)
“IAL tFoourneys pur raneweyxa1y ay

 

ol Spur] [e43p24 snjdans UIEI433 jo UO n py
Case 1:21-cv-00113-SHR-EB Document1 Filed 01/21/21 | Page 21 of 24

94 PRECEDENTS OF THE HOUSE OF REPRESENTATIVES, § 2963

‘The Spoaker ' overruled the point of order on the ground thut when the order
wos made the absenco of a quorum was not disclosed by any proceeding in the House
aud did not appear in the Journal of the Houso, and that the statemonts of Mombers
on tho subject were merely expressions of their individual opinions. | |

2962. The absence of a quorum should appear from the Journal if a
legislative act is to be vacated for such reason.—On Juns 0, 1856," Mr,
George W. Jones, of Tennessee, moved that the Journal of the preceding legislative
day be amended by striking out tho notice of a bill filed by Mr, Edwards, thore being
no quorum present on that day." S|

It was objected in opposition to this motion: that tho Journal of that day did
not show the absence of « quorum; but Mr. Jones urged that it was o| matter of com-
mon knowledge that there was no quorum present, This was not denied.

Various attempts to disposo of the motion were made, but failed for lack of a
quorum until June 20, when Mr. Jones’s motion was laid on tho table, yoas 89, nays 38.

#963. When a vote taken by yeas and nays shows that no quorum
has voted it is the duty of the Chair to take notice of that fact.—On June
5, 1884,* the House having under consideration a bill forfeiting certain land grants,
tho yeas and nays were ordered and taken on the passage of the bill. | After the vote
had beon taken the Speaker * announced that no quorum had voted and that the bill
hind not passed. : | ;

Upon the question being made by Mr. Poindexter Dunn, of Arkansas, that no
Member had made the point that a quorum had not voted, the Speaker decided that
whon a vote was taken by yeas and nays it would be entered on the Journal of tho
Houso, and it was the duty of the Chair to take notice of the fact that a quorum bad
not voted and that the bill had not passed by a constitutional vote.

£864. The previous question having been ordered on‘a bill by unant-
mous consent in the absence of a quorum, the Speaker on the next day
ruled that the action was null and void.—On February 19, /1873,* pending
the demand for the previous question on the bill of the House (No. 2354) to provide
for the recomputation of the accounts between the United States and tho several
States growing out of moneys expended by tho States in the war of 1812, a quonun
failed to vote and a call of the House was ordered. After tho roll had been called,
tho doors closod, and excuses offered, on motion of Mr. Leonard Myers, of Pennsyl-
vaniao, by unanimous consent, this order was agreed to. P|

Ordered, That all furthar proceedings undar the call be dispensed with, that the previous question
ahull be considered as seconded, and the main question ordared, upon the bill of the Hous (EH! Th, 2364)
to provide for the recomputation of the accounts between the United Btates and the sevorul Stutes grow-
ing out of moneys expended by eaid States in tho war of 1812, and that the Houwe ahall now adjourn.

The House accordingly, at 12 o'clock m., adjourned. | |
On the next day, the Journal having been read, Mr. Nathaniel P. Bunks, of

Massachusetts, made the point of order that the main question on tho bill of the

 

'Charlea F. Crisp, of Georgia, Speaker. |

* Firat session Thirty-fourth Congress, Journal, Pp. 1079,.1095; Globe, pp. 1379, 1427,
” Formerly bills were introduced by leava, and a previous notice waa requirad,

‘ Firat seasion Forty-sighth Congress, Journal, p. 1385, 1 |
‘John G. Carlisle, of Kentucky; Speaker.

*Third session Forty-second Congress, Journal, p. 447; Globes, p. 1618.

App.

4
=_

Case 1:21-cv-00113-SHR-EB Document1 Filed O1/2i21 Page 22 of 24

|
322 PRECEDENTS OF THE “HOUSE OF REPRESENTATIVES. — -§ 8458

Objection having bean made, the following resolution was offered by Mr. John
Dalvzoll, of Pennsylvania, and agreed to by the House: |

Ordered, That the clerk bo directed to return to the Benate the enrolled bill is, 5718) providing for

 

38468. The Speaker may not sign an enrolled bill in the absence of a
quorum.—On May 20, 1896 Mr. Jacob Isacks, of Tennessee, from tho Joint Com-
mittee for Enrolled Bills, reported that the committes hod examined on enrolled
bill untitled ‘“An act making appropriations for tho public buildings in Washington,
and for other purposes,” and had found the same to ba duly enrolled.

When, 2 quorum not being present, objection was made by a Member to signing
the seid bill by the Speaker. | |

And theroupon the House adjourned. |

3459. Proceedings in correcting an error where the Speaker had
signed the enrolled copy of a bill that had not passed.—_On March 14, 1864)
the Speaker stated to the House that—
tho Becratary of the Senate having inadvertently, on Friday lest, announced the panaage by tho Beneto
of the Court of Claims bill No. 116, instead of the bill of tho House (H. R. 116), and having since cor-
rected said error by certifying to’ the bill which actually did pro, tha Epeaker, with the consent of the
Houso, will cause the Journal of that dey to be amended by the insertion of the'title of the bill which
actuully passed, in lieu of the one originally announced: and when reported by the committoo he will
sign the proper enrolled bill, canceling his signature of H.R. C. O. 116. |

The unanimous consent of the House was given to the course indicatad by the
Speaker.« 7 |

3460. It is a common occurrence for one House to ask of the other
the return of a bill, for the correction of errors or otherwise/—Op Apni 11,
1810,‘ the House proceeded to consider the amendments of the Senate to ‘the bill

lottors or packets shall not excead half an ounce in: weight,?”’ appearing to Luve
been an interpolation in the amendments sent from the Senate after tho aaine wero
received by this House, be expunged therefrom.
Pending consideration a message was received from the Senate [requesting the
- Teturn of the bill and amendments, |

it having beon discovered that an inaccuracy had taken place in stating the amendments of the Sete.

The House ordered the bill returned, and the same day a message froin the
Senate returned to the House the corrected amendments, | |

|

' Tirst sussion Nineteenth Congresa, Journal, p. 639. ‘ ae

*Jobn W. Tuylor, of New York, Speaker. |

* Tirt session Thirty-eighth Congress, Journal, p. 877; Globe, p. 1096.

‘Schuyler Colfax, of Indiana, Speaker, ‘ | |

*Socond aeasion Eleventh Congress, Journal, pp. 355, 156 (Galea and Seaton ed.); Annala, pp. 650
(Vol. I) and 1769 (Vol. IT). ; |
O4/Ad/2089° Adiu7

MANY CACKSON

DCOETARY

Dear My. Matth

‘Tinelosures

Case 1:21-cv-00113-SHR-EB Document1 Filed 01/21/21, Page 23 of 24

:

My. Wage Be Rhattiews
733 Bommle Maddow Lancs
Fe. Washington tM) 29744

  
 

Wai

Thank yo
$190 from, the sy Congress.

and they were; A Pale e verify Sas no sktlod was ete ey den Yo -encloned,

fe Qecerobar 1p,

WE ews

 

 

M, 1947 sige die edjouriment, | havi
fforisg Journal | ad Cottgractionat Roeore fer your

QO

OFFICE OF THE gece a |
|

March 9:2009}.

‘nited States Biyote

 

eee

|

 

\

 

 

 

 

a a

for.yoar recent fetter requesting, doaficination nthe status of H.R.

Senate of H.R: 3190 priv ts
celewantipaget from. the

 

nfthe Senne
{ |

 

May. 15 2018 Bri SePHt P2

secon
Ham (HOI conte C+ ies

 
Case 1:21-cv-00113-SHR-EB Document1 Filed 01/21/21 , Page 24 of 24 ;

. 2 8 ee
CLERK

|

Office of the Clerk

3H... House of ptepreranrileiGes Nu
dHashington, BC 20515-6501 7 ))/

September 11, 2006 |

Thank you for contacting the Office of the Clerk. |

After conducting a thorough examination of the journals, | found no entry in the journal of the House of any

May 12, 1947 vote on the H.R. 3190 bill, although pages 343-344 of the Journal of the House of Represen-
tatives from the 1st Session of the 80th Congress indicates that the bill was amended, purportedly passed,
and transmitted to the Senate for concurrence. The Senate took no action on the H.R. 3190 bill prior to the
December 19, 1947 sine die adjournment.

|
Page 5049 of the Congressional Record, 80th Congress, 1st Session indicates 44 Members voting 38 to 6

to amend H.R. 3190 on May 12, 1947. Therefore by counting the total yea and nay vote a quorum was not
present. | |

|
According to House Rules, when less than a majority of a quorum voles to pass a bill, the journal must show

the names of Members present but not voting. | found no record of any names for the May 12, 1947 vote. |
hope this information has answered your questions.

Sincerely Yours, |

“anreno oo Nadal.

Karen L. Haas | |
Clerk, U.S. House of Representatives | |
